On February 17, 1999, this court indefinitely suspended respondent, Gordon H. Lewis. On March 26, 1999, relator, Dayton Bar Association, filed a motion requesting this court to issue an order directing respondent to show cause why he should not be held in contempt for failing to obey the February 17, 1999 order of this court. On May 28, 1999, this court granted the motion and ordered respondent to file a written response to the motion. Respondent filed a response on June 17, 1999. Upon consideration thereof,
IT IS ORDERED by this court, effective August 11, 1999, that Gordon H. Lewis, Attorney Registration No. 0023561, last known business address in Dayton, Ohio, is found in contempt.
F.E. Sweeney and Pfeifer, JJ., would dismiss the show cause and contempt proceedings.
Cook, J., would take no action at this time.